DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2020/0314908).
Regarding claims 1 and 11, Hwang discloses or suggests a method in a user equipment (UE) for wireless communications, the method and the UE comprising:
a first transmitter for: 
transmitting a first characteristic radio signal in a first radio resource, a first sequence being used for generating the first characteristic radio signal (see at least paragraphs 95, 135-139, and 146-157, transmitting a RACH signal on a plurality of xPRACH resources including a first radio resource, where an xPRACH preamble sequence is used for generating a RACH signal); 
transmitting a second characteristic radio signal in a second radio resource, a second sequence being used for generating the second characteristic radio signal (see at least paragraphs 95, 97, 100, 135-139, and 146-157, transmitting a RACH signal on a plurality of xPRACH resources including a second radio resource, where an xPRACH preamble sequence is used for generating a RACH signal); and 
transmitting a first radio signal in a third radio resource (see at least paragraphs 157, 158, and 169, transmitting a PUCCH or a PUSCH in a PUCCH resource or a PUSCH resource, respectively),
where parameters of a channel that the first radio signal goes through are related to parameters of a channel that the second characteristic signal goes through (see at least paragraph 139, a frequency resource for an actual preamble transmission may be utilized for data transmission (e.g., PUSCH) as well); 

at least one of the second radio resource or the third radio resource is related to the first radio resource (see at least paragraphs 95, 135-139, and 146-157, the second xPRACH resource is related to the first PRACH resource, where the plurality of xPRACH resources correspond to different beam patterns generated by the same UE), and at least one of the second radio resource or the third radio resource is related to the first sequence (see at least paragraphs 128-136 and 153-155, the resource used for the RACH signal may be classified into a time domain resource, a frequency domain resource, a code domain resource, and a Tx or Rx beam information/index, where RACH signals corresponding to RAR transmitted on the same PDCCH/PDSCH correspond to a case of the same beam information and the same time domain resource);
regarding claims 2 and 12, a first receiver for receiving first configuration information, where the first configuration information is used for determining at least one of a first sequence pool or a second sequence pool, the first sequence belongs to the first sequence pool and the second sequence belongs to the second sequence pool (see at least paragraphs 128, 129, 135, 136, and 141, information on preamble sequence and sequence index can be 
the first radio resource pool comprises a positive integer number of first-type radio resource(s), and the first radio resource is one of the positive integer number of first-type radio resource(s); the second radio resource pool comprises a positive integer number of second-type radio resource(s), and the second radio resource is one of the positive integer number of second-type radio resource(s); the third radio resource pool comprises a positive integer number of third-type radio resource(s), and the third radio resource is one of the positive integer number of third-type radio resource(s) (see at least paragraphs 139 and 153-154, a time domain resource pool, a frequency domain resource pool, a code domain resource pool, and a Tx or Rx beam information/index comprise a positive integer number of corresponding resources and the first radio resource, the second radio resource, and the third radio resource are one of the corresponding first-type/second-type/third-type radio resources); and
regarding claims 3 and 13, the first receiver further receiving second configuration information, where the second configuration information is used for determining at least one of the first sequence, the second sequence, or the first radio signal; or the second configuration information is used for determining at least one of the first radio resource, the second radio resource, or the third radio resource (see at least paragraphs 89, 126, and 128, a frequency resource for a preamble transmission and a frequency resource for a data transmission are configured by a higher layer or as a pair, where the resource for the RACH signal may be configured with a time domain, a frequency domain, and a preamble index).

Regarding claims 6 and 16, Hwang discloses or suggests a method in a base station for wireless communications, the method and the base station comprising:
a third receiver for:
receiving a first characteristic radio signal in a first radio resource, a first sequence being used for generating the first characteristic radio signal (see at least paragraphs 95, 135-139, and 146-157, transmitting a RACH signal on a plurality of xPRACH resources including a first radio resource, where an xPRACH preamble sequence is used for generating a RACH signal); 
receiving a second characteristic radio signal in a second radio resource, a second sequence being used for generating the second characteristic radio signal (see at least paragraphs 95, 97, 100, 135-139, and 146-157, transmitting a RACH signal on a plurality of xPRACH resources including a second radio resource, where an xPRACH preamble sequence is used for generating a RACH signal); and 
receiving a first radio signal in a third radio resource (see at least paragraphs 157, 158, and 169, transmitting a PUCCH or a PUSCH in a PUCCH resource or a PUSCH resource, respectively),
where parameters of a channel that the first radio signal goes through are related to parameters of a channel that the second characteristic signal goes through (see at least paragraph 139, a frequency resource for an actual preamble transmission may be utilized for data transmission (e.g., PUSCH) as well); 
a first identity (ID) is used for generating a first scrambling sequence, where the first scrambling sequence is used for scrambling in the first radio signal, while the first ID is used for indicating an index of the first sequence in a first target sequence pool (see at least paragraphs 
at least one of the second radio resource or the third radio resource is related to the first radio resource (see at least paragraphs 95, 135-139, and 146-157, the second xPRACH resource is related to the first PRACH resource, where the plurality of xPRACH resources correspond to different beam patterns generated by the same UE), and at least one of the second radio resource or the third radio resource is related to the first sequence (see at least paragraphs 128-136 and 153-155, the resource used for the RACH signal may be classified into a time domain resource, a frequency domain resource, a code domain resource, and a Tx or Rx beam information/index, where RACH signals corresponding to RAR transmitted on the same PDCCH/PDSCH correspond to a case of the same beam information and the same time domain resource);
regarding claims 7 and 17, a second transmitter for transmitting first configuration information, where the first configuration information is used for determining at least one of a first sequence pool or a second sequence pool, the first sequence belongs to the first sequence pool and the second sequence belongs to the second sequence pool (see at least paragraphs 128, 129, 135, 136, and 141, information on preamble sequence and sequence index can be configured and is used for determining a sequence index, where the first sequence belongs to the first sequence index), 
the first radio resource pool comprises a positive integer number of first-type radio resource(s), and the first radio resource is one of the positive integer number of first-type radio 
regarding claims 8 and 18, the second transmitter further transmitting second configuration information, where the second configuration information is used for determining at least one of the first sequence, the second sequence, or the first radio signal; or the second configuration information is used for determining at least one of the first radio resource, the second radio resource, or the third radio resource (see at least paragraphs 89, 126, and 128, a frequency resource for a preamble transmission and a frequency resource for a data transmission are configured by a higher layer or as a pair, where the resource for the RACH signal may be configured with a time domain, a frequency domain, and a preamble index).

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2021/0105820) discloses RACH resource information comprising connection relationship information between RACH resource and synchronization blocks, and RACH preamble information representing a preamble sequence dedicated to a user equipment (see abstract and paragraphs 127-135).
Jung et al. (US 2018/0368187) discloses a RACH resource configuration including receiving RACH configuration and QCL information and selecting RACH resources for random access preamble transmission (see at least Fig. 9 and paragraphs 138-141).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/28/2021